DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on October 21, 2019. Claims 1-6 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on October 21, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on October 21, 2019 have been accepted.

Information Disclosure Statement
All references in all IDS’s have been considered with the exception of reference AW in the “Other References” section of the IDS filed on 10/21/2019 because no month has been provided in the IDS. (See also MPEP 609.04(a)(I) – “The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the (n+1)-th user terminal using a complete secret key for the (n+1)-th user terminal and the information for identifying the (n+1)-th user terminal in Certificate-less Encryption to decrypt the ciphertext”. The specification does not disclose the decryption uses the information for identifying the (n+1)-th user terminal. For example, paragraph [0026] of the instant specification states that decryption of the ciphertext is performed 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 merely refers to the representative user terminal already recited in claim 1 and provides no further limiting subject matter. Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Claim 3 merely refers to the server already recited in claim 1 and provides no further limiting subject matter. Therefore, claim 3 fails to further limit the subject matter of the claim upon which it depends.
Claim 4 recites a user terminal and merely states that the user terminal is the (n+1)-th user terminal already recited in claim 1. The claim provides no other details/limitation. Since the (n+1)-th user terminal is already recited as a user terminal in claim 1, claim 4 provides no further limiting subject matter. Therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 1 is directed towards a key distribution system comprising “a representative user terminal”, “a server apparatus”, and “an (n+1)-th user terminal.” As is known in the art, a server and a terminal can be accomplished entirely in software. Neither the claim nor the instant specification define the server or terminal to be only hardware interpretations. The body of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (U.S. Pub. No. 2011/0055567 cited in the IDS field on 11/19/2020 and hereinafter referred to as Sundaram) in view of Delerablee (U.S. Pub. No. 2010/0098253) in view of Zhang et al. (“Provably Secure Certificateless Authenticated Asymmetric Group Key Agreement” and hereinafter referred to as Zhang).
As to claim 1, Sundaram discloses a key distribution system comprising:
a representative user terminal (paragraph [0112] and Fig. 4A, Sundaram teaches device mailbox B (MB)); 
(paragraph [0112] and Fig. 4A, Sundaram teaches a function element); and 
an (n+1)-th user terminal (paragraph [0112] and Fig. 4A, Sundaram teaches device A);
the representative user terminal using a public key for the (n+1)-th user terminal to encrypt key information with a predetermined encryption to obtain ciphertext, and sending the obtained ciphertext to the server apparatus (paragraphs [0011], [0045]-[0058], [0114] and Fig. 4A, Sundaram teaches MB encrypting a key component using a public key of device A and sending the encrypted message to function element); 
the server apparatus sending the ciphertext to the (n+1)-th user terminal when the (n+1)-th user terminal is added (paragraphs [0002], [0114], [0128], [0215] and Fig. 4A, Sundaram teaches function element sends the encrypted message to device A joining a multimedia conference); and 
the (n+1)-th user terminal using a complete secret key for the (n+1)-th user terminal to decrypt the ciphertext with a predetermined decryption function to obtain the key information (paragraphs [0045]-[0058], [0115] and Fig. 4A, Sundaram teaches device A decrypts the encrypted message using a private key.). Sundaram does not specifically disclose the representative user terminal using a public key for the (n+1)-th user terminal and information for identifying the (n+1)-th user terminal in Certificate-less Encryption to encrypt key information with a predetermined encryption function in Certificate-less Encryption to obtain ciphertext (emphasis added); and the (n+1)-th user terminal and the information for identifying the (n+1)-th user terminal in Certificate-less Encryption to decrypt the ciphertext with a predetermined decryption function in Certificate-less Encryption to obtain the key information (emphasis added) as claimed. However, Delerablee does disclose
the representative user terminal using a public key for the (n+1)-th user terminal and information for identifying the (n+1)-th user terminal to encrypt key information with a predetermined encryption function to obtain ciphertext (emphasis added); and the (n+1)-th user terminal using a complete secret key for the (n+1)-th user terminal and the information for identifying the (n+1)-th user terminal to decrypt the ciphertext with a predetermined decryption function to obtain the key information (paragraphs [0007]-[0010], and [0052], Delerablee teaches identity-based encryption involving encrypting using a public key and user identifying information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram with the teachings of Delerablee for using a public key for the (n+1)-th user terminal and information for identifying the (n+1)-th user terminal to encrypt key information because this would increase security.
The combination of teachings between Sundaram and Delerablee does not specifically disclose Certificate-less Encryption as claimed. However, Zhang does disclose
(sections 1 and 1.1 - pp. 496-498, Zhang teaches certificate less encryption.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Sundaram with the teachings of Zhang for using Certificate-less Encryption because this would increase security.
Claim 5, although different, recites substantially similar limitations to claim 1 and is therefore, rejected for the same reasons as applied to claim 1 above.
As to claim 2, the combination of teachings between Sundaram, Delerablee and Zhang disclose the representative user terminal in the key distribution system according to Claim 1 (paragraphs [0112], [0114] and Fig. 4A, Sundaram teaches device mailbox B (MB) – see also rejection for claim 1 above.).
As to claim 3, the combination of teachings between Sundaram, Delerablee and Zhang disclose the server apparatus in the key distribution system according to Claim 1 (paragraphs [0112], [0114] and Fig. 4A, Sundaram teaches a function element – see also rejection for claim 1 above.).
As to claim 4, the combination of teachings between Sundaram, Delerablee and Zhang disclose a user terminal serving as the (n+1)-th user terminal in the key distribution system according to Claim 1 (paragraphs [0112], [0114] and Fig. 4A, Sundaram teaches a device A – see also rejection for claim 1 above.).
claim 6, the combination of teachings between Sundaram, Delerablee and Zhang disclose a program for making a computer function as one of the representative user terminal according to Claim 2, the server apparatus according to Claim 3, and the user terminal according to Claim 4 (paragraph [0230], Sundaram teaches program code.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spies et al. (U.S. Pub. No. 2005/0138353) – cited for teaching identity-based encryption – Fig. 2
Tsai et al. (U.S. Pub. No. 2016/0323100) – cited for teaching group key generation – Abstract
Malek (U.S. Pub. No. 2013/0212377) – cited for teaching certificate-less encryption - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438